Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-5, 7-9, 11-14 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 5634537) in view of Buerkle (US 9707865).
Claim 1- Thorn discloses a lockable positioning device for a chair armrest (col. 1: 56-58) comprising the structure of the chair arm as claimed. Thorn’s chair arm includes: a chair arm body (23/23a, col. 6: 5-7); and 4a chair arm adjustment mechanism including: 
5a mounting post (21) coupled to the chair arm and the chair 6frame, extending along an upright post axis (‘Axial’, fig. 1a), and having an exterior 7post surface; 
8a clamp (32) configured to fit about the mounting post so that a 9clamp surface (29) of the clamp is engageable with the post surface (48) of 10the mounting post (col. 3: 59-62, the post surface 48 is an exterior surface relative to the clamp 32); 
11a tie rod (28) coupled (by pilot 45) to the clamp; and 

16wherein the lever is movable into a first pivotal position (fig. 1b) to move the tie rod 17into a first axial position along its long axis and substantially disengage the clamp 18surface from the post surface (col. 5: 25-28), and the lever (31) is movable into a second pivotal 19position (fig. 1c) to move the tie rod into a second axial position along its long axis and 20substantially engage the clamp surface on the post surface; and 
21wherein, when the clamp surface (29) is disengaged from the post surface, the 22chair arm body is movable along the post axis (col. 5: 1-4), and when the clamp surface is engaged with the post surface, 24the chair arm body, at least in part, is fixed along the post axis (col. 3: 59-62).
Thorn does not disclose that the chair armrest is a component of an operator chair in a work vehicle. However, Buerkle discloses an operator station for a cab (40) of a work vehicle, the operator station comprising: a base frame (52) configured to be secured to a floor (58) of the cab (col. 5: 46-49); an operator chair including a chair frame (89) mounted on the base frame; and a chair arm (44) positioned on a first side of the chair frame (fig. 2-3). Buerkle does not disclose the details of the chair arm but the figures suggest the chair arm is a conventional armrest fixed to the operator chair. 
Accordingly, Thorn and Buerkle teach all of the claimed elements of the operator station. The combination of these elements is achieved by using the known option of coupling a chair arm to a chair frame (see Buerkle, col. 7: 15-19); and the elements would continue to operate in the same manner. Specifically, the chair arm would still be 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the chair arm of Thorn with the operator chair of Buerkle as merely performing the same function as they do separately and being no more than the predictable use of prior art elements according to their established functions.

Claim 2- Thorn and Buerkle teach the operator station of claim 1, wherein the eccentric surface (33) is integral with 29or coupled to the lever (col. 5: 21-24).  
Claims 4-5 - Thorn and Buerkle teach the operator station of claim 1, wherein the chair arm body (23) taught by Thorn has a first lateral 2side facing away from the operator chair, the lever (31) being positioned on the first lateral 3side (fig. 2a-2b teach the lever can be configured on the outboard side of the chair arm); and wherein the lever (31) is flush with the first lateral 6side of the chair arm body when in the second pivotal position (fig. 1c teaches the second pivotal position is aligned along the first lateral side).  
Claims 7-8 - Thorn and Buerkle teach the operator station of claim 1, wherein the tie rod (18) taught by Thorn is positioned entirely within 12the chair arm body, the chair arm body comprising a housing (38) for the tie rod; and wherein the lever (31) is configured to pivot about 15a lever axis (of shaft 27) that is parallel to a longitudinal axis (‘Fore Aft’, fig. 1a) of the chair arm.  

Claims 11-12 - Thorn and Buerkle teach the operator station of claim 1, wherein Thorn teaches the chair arm is further configured to slide25slildeslide in a lateral plane that is perpendicular to the post axis, and Buerkle teaches the chair arm can be configured to 25pivot in a lateral plane that is perpendicular to the post axis (fig. 6-7); and wherein Buerkle teaches the chair arm adjustment 28mechanism may include a coupling strut (209) having a first end coupled to the mounting post (via link rail 210) and 29a second end coupled to a cam (204) that engages a track (80) to pivot the mounting post and the 30chair arm within the lateral plane.  Buerkle teaches that providing the coupling strut would yield the predictable result of allowing the chair arm to be dynamically maneuverable relative to the operator chair such that unwanted contact between the chair arm and other components in the cab is prevented.

Claim 13- Thorn discloses a lockable positioning device for a chair armrest (col. 1: 56-58) comprising the structure of the chair arm as claimed. Thorn’s chair arm includes: a chair arm body (23/23a, col. 6: 5-7); and 4a chair arm adjustment mechanism including: 

8a clamp (32) configured to fit about the mounting post so that a 9clamp surface (29) of the clamp is engageable with the post surface (48) of 10the mounting post (col. 3: 59-62, the post surface 48 is an exterior surface relative to the clamp 32); 
11a tie rod (28) coupled (by pilot 45) to the clamp; and 
12a lever (31) pivotally coupled (by shaft 27) to the tie rod to axially reposition the 13tie rod, one or more of the lever and the tie rod having an eccentric 14surface (33) configured to apply a cam force between the lever and the 15tie rod (col. 5: 24-35); 
16wherein the lever is movable into a first pivotal position (fig. 1b) to move the tie rod 17into a first axial position along its long axis and substantially disengage the clamp 18surface from the post surface (col. 5: 25-28), and the lever (31) is movable into a second pivotal 19position (fig. 1c) to move the tie rod into a second axial position along its long axis and 20substantially engage the clamp surface on the post surface; and 
21wherein, when the clamp surface (29) is disengaged from the post surface, the 22chair arm body is movable along the post axis (col. 5: 1-4), and when the clamp surface is engaged with the post surface, 24the chair arm body, at least in part, is fixed along the post axis (col. 3: 59-62).
Thorn does not disclose that the chair armrest is a component of an operator chair in a work vehicle. However, Buerkle discloses an operator system in a cab (40) of a work vehicle comprising: 33at least one work vehicle console (fig. 2); and 34an operator station for the cab of a work vehicle, the operator station comprising: a base frame (52) configured to be secured to a floor (58) of the cab (col. 5: 46-49); an operator chair 
Accordingly, Thorn and Buerkle teach all of the claimed elements of the operator station. The combination of these elements is achieved by using the known option of coupling a chair arm to a chair frame (see Buerkle, col. 7: 15-19); and the elements would continue to operate in the same manner. Specifically, the chair arm would still be movable along its post axis and relative to the at least one work 23vehicle console, and the operator chair in the operator station would still include a chair arm positioned on its first side. Therefore, the results would have been predictable to one of ordinary skill in the art. 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the chair arm of Thorn with the operator chair of Buerkle as merely performing the same function as they do separately and being no more than the predictable use of prior art elements according to their established functions.

Claim 14- Thorn and Buerkle teach the operator station of claim 13, wherein the eccentric surface (33) is integral with 29or coupled to the lever (col. 5: 21-24).  
Claims 16-17 - Thorn and Buerkle teach the operator station of claim 13, wherein the chair arm body (23) taught by Thorn has a first lateral 2side facing away from the operator chair, the lever (31) being positioned on the first lateral 3side (fig. 2a-2b teach 
Claim 18 - Thorn and Buerkle teach the operator station of claim 13, wherein the lever (31) taught by Thorn is configured to pivot about 15a lever axis (of shaft 27) that is parallel to a longitudinal axis (‘Fore Aft’, fig. 1a) of the chair arm; and wherein the clamp (32) of the chair arm 18adjustment mechanism taught by Thorn is in between the chair arm body (23) and the operator chair taught by Buerkle.  Thorn teaches the clamp (32) is coupled below the chair arm body (23), which is an upper component of the chair arm (fig. 1a, 2a). Buerkle teaches the chair arm (44) is coupled to the chair frame (89), which is a lower component of the operator chair, such that the clamp would be substantially between the chair arm body and the operator chair as claimed.  
Claims 19-20 - Thorn and Buerkle teach the operator station of claim 13, wherein Thorn teaches the chair arm is further configured to slide25slildeslide in a lateral plane that is perpendicular to the post axis, and Buerkle teaches the chair arm can be configured to 25pivot in a lateral plane that is perpendicular to the post axis (fig. 6-7); and wherein Buerkle teaches the chair arm adjustment 28mechanism may include a coupling strut (209) having a first end coupled to the mounting post (via link rail 210) and 29a second end coupled to a cam (204) that engages a track (80) to pivot the mounting post and the 30chair arm within the lateral plane.  Buerkle teaches that providing the coupling strut would yield the predictable result of allowing the chair arm to be dynamically .


Claims 1-3, 6, 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsuan-Chin (US 8328285) in view of Buerkle (US 9707865).
Claim 1- Hsuan-Chin discloses a lockable positioning device for a chair armrest (Abstract) comprising the structure of the chair arm as claimed. Hsuan-Chin’s chair arm includes: a chair arm body (2); and 4a chair arm adjustment mechanism including: 
5a mounting post (1) coupled to the chair arm and the chair 6frame, extending along an upright post axis (fig. 3), and having an exterior 7post surface; 
8a clamp (3) configured to fit about the mounting post (fig. 3-5 show that the elements comprising the clamp 3 are disposed about the post 1) so that a 9clamp surface of the clamp is engageable with the post surface of 10the mounting post (fig. 5 shows best the engaged surfaces of the clamp 3 and the post 1); 
11a tie rod (35) coupled to the clamp; and 
12a lever (33, 34) pivotally coupled to the tie rod (fig. 4) to axially reposition the 13tie rod, one or more of the lever and the tie rod having an eccentric 14surface (331, 341) configured to apply a cam force between the lever and the 15tie rod; 
16wherein the lever (33, 34) is movable into a first pivotal position to move the tie rod 17into a first axial position along its long axis and substantially disengage the clamp 18surface from the post surface (fig. 4), and the lever is movable into a second pivotal 
21wherein, when the clamp surface is disengaged from the post surface, the 22chair arm body is movable along the post axis (col. 3: 10-16), and when the clamp surface is engaged with the post surface, 24the chair arm body, at least in part, is fixed along the post axis (col. 3: 16-22).
Hsuan-Chin does not disclose that the chair armrest is a component of an operator chair in a work vehicle. However, Buerkle discloses an operator station for a cab (40) of a work vehicle, the operator station comprising: a base frame (52) configured to be secured to a floor (58) of the cab (col. 5: 46-49); an operator chair including a chair frame (89) mounted on the base frame; and a chair arm (44) positioned on a first side of the chair frame (fig. 2-3). Buerkle does not disclose the details of the chair arm but the figures suggest the chair arm is a conventional armrest fixed to the operator chair. 
Accordingly, Hsuan-Chin and Buerkle teach all of the claimed elements of the operator station. The combination of these elements is achieved by using the known option of coupling a chair arm to a chair frame (see Buerkle, col. 7: 15-19); and the elements would continue to operate in the same manner. Specifically, the chair arm would still be movable along its post axis and the operator chair in the operator station would still include a chair arm positioned on its first side. Therefore, the results would have been predictable to one of ordinary skill in the art. 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the chair arm 

Claim 2- Hsuan-Chin and Buerkle teach the operator station of claim 1, wherein the eccentric surface (331, 341) taught by Hsuan-Chin is integral with 29or coupled to the lever (33, 34) (fig. 1).  
Claim 3- Hsuan-Chin and Buerkle teach The operator station of claim 2, wherein the eccentric surface (331, 341) taught by Hsuan-Chin is configured to 32abut the chair arm body in the second pivotal position of the lever to pull the tie rod with 33the cam force (the second position of the eccentric surface – fig. 6 – fixes the lever 33, 34 within the recess 21 of the chair arm body, which is fully encompassed by the limitation “abut the chair arm body”) and configured to disengage the chair arm body in the first pivotal position of the lever to release the tie rod relative to the cam force (the first position of the eccentric surface – fig. 4 – releases the lever 33, 34 within the recess 21 of the chair arm body, which is fully encompassed by the limitation “disengage the chair arm body”).
Claim 6- Hsuan-Chin and Buerkle teach the operator station of claim 1, wherein the tie rod (35) extends laterally through 9the chair arm body (fig. 5).  
Claim 9- Hsuan-Chin and Buerkle teach the operator station of claim 1, wherein the clamp (3) of the chair arm 18adjustment mechanism is in between the chair arm body (2) and the operator chair (which would be positioned adjacent the post 1 of Hsuan-Chin, as suggested by fig. 2 of Buerkle).  
 3  

5a mounting post (1) coupled to the chair arm and the chair 6frame, extending along an upright post axis (fig. 3), and having an exterior 7post surface; 
8a clamp (3) configured to fit about the mounting post (fig. 3-5 show that the elements comprising the clamp 3 are disposed about the post 1) so that a 9clamp surface of the clamp is engageable with the post surface of 10the mounting post (fig. 5 shows best the engaged surfaces of the clamp 3 and the post 1); 
11a tie rod (35) coupled to the clamp; and 
12a lever (33, 34) pivotally coupled to the tie rod (fig. 4) to axially reposition the 13tie rod, one or more of the lever and the tie rod having an eccentric 14surface (331, 341) configured to apply a cam force between the lever and the 15tie rod; 
16wherein the lever (33, 34) is movable into a first pivotal position to move the tie rod 17into a first axial position along its long axis and substantially disengage the clamp 18surface from the post surface (fig. 4), and the lever is movable into a second pivotal 19position to move the tie rod into a second axial position along its long axis and 20substantially engage the clamp surface on the post surface (fig. 6); and 
21wherein, when the clamp surface is disengaged from the post surface, the 22chair arm body is movable along the post axis (col. 3: 10-16), and when the clamp surface is engaged with the post surface, 24the chair arm body, at least in part, is fixed along the post axis (col. 3: 16-22).

Accordingly, Hsuan-Chin and Buerkle teach all of the claimed elements of the operator station. The combination of these elements is achieved by using the known option of coupling a chair arm to a chair frame (see Buerkle, col. 7: 15-19); and the elements would continue to operate in the same manner. Specifically, the chair arm would still be movable along its post axis and relative to the at least one work 23vehicle console, and the operator chair in the operator station would still include a chair arm positioned on its first side. Therefore, the results would have been predictable to one of ordinary skill in the art. 
Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the chair arm of Hsuan-Chin with the operator chair of Buerkle as merely performing the same function as they do separately and being no more than the predictable use of prior art elements according to their established functions.


Claim 14- Hsuan-Chin and Buerkle teach the operator station of claim 13, wherein the eccentric surface (331, 341) taught by Hsuan-Chin is integral with 29or coupled to the lever (33, 34) (fig. 1).  
Claim 15- Hsuan-Chin and Buerkle teach The operator station of claim 14, wherein the eccentric surface (331, 341) taught by Hsuan-Chin is configured to 32abut the chair arm body in the second pivotal position of the lever to pull the tie rod with 33the cam force (the second position of the eccentric surface – fig. 6 – fixes the lever 33, 34 within the recess 21 of the chair arm body, which is fully encompassed by the limitation “abut the chair arm body”) and configured to disengage the chair arm body in the first pivotal position of the lever to release the tie rod relative to the cam force (the first position of the eccentric surface – fig. 4 – releases the lever 33, 34 within the recess 21 of the chair arm body, which is fully encompassed by the limitation “disengage the chair arm body”).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636